Case 19-11644-BFK        Doc 76   Filed 06/19/20 Entered 06/19/20 14:10:09              Desc Main
                                  Document     Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT

                                            FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                   Chapter 13
     SE HOON SEO
                                                   Case No. 19-11644-BFK

                           Debtor

                             MOTION TO DISMISS,
                        NOTICE OF MOTION TO DISMISS
                                   AND
                NOTICE OF SCHEDULED HEARING ON THIS MOTION

     Thomas P. Gorman, Chapter 13 Trustee, has filed this motion to dismiss your Chapter
     13 case. The cause for this motion is as follows:
            Pursuant to 11 U.S.C. §1307(c)(6) - Material default by Debtor as is reflected
            in the attached Trustee’s Report of Receipts and Disbursements. Debtor’s most
            recent Plan payment was not honored by the bank on which it was drawn.

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the motion, or if you
     want the court to consider your views on the motion, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before five business days prior to the scheduled hearing.
            You must mail a copy to the persons listed below.
Case 19-11644-BFK      Doc 76  Filed 06/19/20 Entered 06/19/20 14:10:09               Desc Main
                              Document      Page 2 of 4
     Notice and Motion to Dismiss
     Se Hoon Seo, Case #19-11644-BFK

     Attend the hearing to be held on July 16, 2020 at 1:30 p.m. in Courtroom #1 on the
     2nd floor, United States Bankruptcy Court, 200 South Washington Street,
     Alexandria, VA 22314. If no timely response has been filed opposing the relief
     requested, the court may grant the relief without holding a hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste. 400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314


            If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion and may enter an order granting that relief.

     Date: __June 19, 2020_____                   __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman
                                                         Chapter 13 Trustee
                                                         300 N. Washington Street, #400
                                                         Alexandria, VA 22314
                                                         (703) 836-2226
                                                         VSB 26421

                                CERTIFICATE OF SERVICE

     I hereby certify that I have this 19th day of June, 2020, served via ECF to authorized
     users or mailed a true copy of the foregoing Motion to Dismiss, Notice of Motion and
     Notice of Hearing to the following parties.

     Se Hoon Seo                                  John C. Morgan, Jr., Esquire
     Chapter 13 Debtor                            Attorney for Debtor
     5603 Swift Creek Ct.                         New Day Legal, PLLC
     Haymarket, VA 20169                          98 Alexandria Pike, Ste. 10
                                                  Warrenton, VA 20186
                                                         ___/s/ Thomas P. Gorman_____
                                                         Thomas P. Gorman
              Case 19-11644-BFK                   Doc 76         Filed 06/19/20             Entered 06/19/20 14:10:09                     Desc Main
                                                 Thomas P. Gorman,
                                                           DocumentStandingPage
                                                                            Chapter
                                                                                3 of134Trustee
                                                    INTERIM STATEMENT AS OF 06/19/2020
 CASE NO: 19-11644-BFK
STATUS: ACTIVE
                                       DEBTOR: XXX-XX-7345
                                       SEO, SE HOON                                                                        SCHEDULE:         1,915.00 MONTHLY
                                AKA:                                                                                      TOTAL PAID:                   9,697.00
       DATE FILED: 05/17/2019          5603 SWIFT CREEK CT.                                                                         LAST 12 TRANSACTIONS
                                       HAYMARKET, VA 20169                                                               Date           Source               Amount
      CONFIRMED: 03/05/2020
                                                                                                                         06/16/20   RETURNED FUNDS       (1,915.00) NSF
       LATEST 341: 06/25/2019                                                                                            06/11/20   BILL PAYER             1,915.00
   PERCENTAGE:        100.000                  ATTORNEY: JOHN C. MORGAN, JR., ESQUIRE                                    03/11/20   BILL PAYER             1,915.00
                                                         NEW DAY LEGAL, PLLC                                             02/10/20   BILL PAYER             1,915.00
             PLAN: 60 MONTHS                             98 ALEXANDRIA PIKE, STE. 10                                     02/10/20   BILL PAYER             1,915.00
                                                         WARRENTON, VA 20186                                             12/30/19   BILL PAYER               596.00
       1st PAYMENT DUE: 06/2019                          Phone:540 349-3232 Fax: 888 612-0943                            12/02/19   BILL PAYER               596.00
           ON SCHEDULE:            13,527.00                                                                             11/04/19   BILL PAYER               596.00
                                                                                                                         09/03/19   PC                       596.00
       ACTUAL PAYMENTS:             9,697.00                                                                             09/03/19   PC                       596.00
        AMOUNT BEHIND:              3,830.00                                                                             07/05/19   PC                       972.00




PLAN AND FILED CLAIMS
CLAIM NO CRED       CREDITOR NAME                  DISB CODE CLASS INT. BEGIN                  FIX PAY ORG. CLAIM        APPROVED        PRIN. PAID     PRIN. DUE
          NO        CLAIM REMARK                   LAST DISB PAY%     INT. RATE                ARREARS SCHED AMT         TO BE PAID       INT. PAID      INT. DUE
001       346438    RUSHMORE LOAN MANAGEMENT SERV FIX         SEC                                  445.57    16,485.91      16,485.91       2,389.16     14,096.75
                                                     03/2020   100.00                            2,957.68    16,375.29      16,485.91           0.00          0.00
001A      346438    RUSHMORE LOAN MANAGEMENT SERV FIX         SEC                                  264.21     9,775.48       9,775.48         991.69      8,783.79
                    ADDED PER CONSENT ORD 10/9/19    03/2020   100.00                            1,386.20     9,775.48       9,775.48           0.00          0.00
002       285784    TOWER FEDERAL CREDIT UNION       PRO      UNS                                    0.00     7,927.55       7,927.55           0.00      7,927.55
                    UNSECURED PORTION                          100.00                                0.00     7,927.55       7,927.55           0.00          0.00
002       285784    TOWER FEDERAL CREDIT UNION       FIX      SEC       01/09/2020                 907.09    40,575.00      40,575.00       2,396.79     38,178.21
                    APP                              03/2020   100.00       3.5000               1,814.18    40,575.00      40,575.00         324.48        334.05
003       349636    AMERICAN EXPRESS BANK, FSB       PRO      UNS                                    0.00    10,451.00      10,451.00           0.00     10,451.00
                                                               100.00                                0.00    10,451.00      10,451.00           0.00          0.00
004       346584    EXPRESS LANES                    PRO      UNS                                    0.00         0.00           0.00           0.00      Not Filed
                                                               100.00                                0.00        13.80           0.00           0.00
005       346584    EXPRESS LANES                    PRO      UNS                                    0.00         0.00           0.00           0.00      Not Filed
                                                               100.00                                0.00        26.30           0.00           0.00
006       350601    FDOT                             PRO      UNS                                    0.00         0.00           0.00           0.00      Not Filed
                    TOLLS                                      100.00                                0.00        49.27           0.00           0.00
007       347197    GREEN PEST SERVICES              PRO      UNS                                    0.00         0.00           0.00           0.00      Not Filed
                                                               100.00                                0.00       105.00           0.00           0.00
008       284372    IC SYSTEM                        PRO      UNS                                    0.00         0.00           0.00           0.00      Not Filed
                                                               100.00                                0.00       443.00           0.00           0.00
009       336187    INOVA                            PRO      UNS                                    0.00         0.00           0.00           0.00      Not Filed
                                                               100.00                                0.00        45.00           0.00           0.00
010       267278    NCC                              PRO      UNS                                    0.00         0.00           0.00           0.00      Not Filed
                                                               100.00                                0.00       101.30           0.00           0.00
011       346038    NOVANT HEALTH UVA HEALTH SYSTEM PRO       UNS                                    0.00         0.00           0.00           0.00      Not Filed
                                                               100.00                                0.00        64.43           0.00           0.00
012       PORT      PORTFOLIO RECOVERY ASSOCIATES    PRO      UNS                                    0.00     3,026.94       3,026.94           0.00      3,026.94
                    BEST BUY                                   100.00                                0.00     3,027.00       3,026.94           0.00          0.00
013       332313    UNITED CONSUMERS INC             PRO      UNS                                    0.00         0.00           0.00           0.00      Not Filed
                                                               100.00                                0.00       378.00           0.00           0.00
014       290440    USAA FEDERAL SAVINGS BANK        PRO      UNS                                    0.00         0.00           0.00           0.00      Not Filed
                                                               100.00                                0.00     4,891.00           0.00           0.00
015       290440    USAA FEDERAL SAVINGS BANK        PRO      UNS                                    0.00         0.00           0.00           0.00      Not Filed
                                                               100.00                                0.00     4,341.00           0.00           0.00
016       290440    USAA FEDERAL SAVINGS BANK        PRO      UNS                                    0.00         0.00           0.00           0.00      Not Filed
                                                               100.00                                0.00     3,748.00           0.00           0.00
017       349876    VERIZON BY AMERICAN INFOSOURCE   PRO      UNS                                    0.00       117.59         117.59           0.00        117.59
                                                               100.00                                0.00       141.00         117.59           0.00          0.00
018       349876    VERIZON BY AMERICAN INFOSOURCE   PRO-A    UNS                                    0.00       139.26         139.26           0.00       139.26
                    UNLISTED                                   100.00                                0.00         0.00         139.26           0.00          0.00
019       292544    COUNTY OF PRINCE WILLIAM         PRO       PRI                                   0.00         0.00           0.00           0.00      Not Filed
                                                               100.00                                0.00     1,305.12           0.00           0.00




** Creditor has not filed a Proof of Claim. Accumulated funds will be released to other creditors if no claim is filed with the U.S. Bankruptcy Court
by the date of the scheduled Chapter 13 Review Meeting.
Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
This is a progress report only and should not be used to calculate a payoff.                                                                 Case Power® 12.5
              Case 19-11644-BFK                    Doc 76        Filed 06/19/20                 Entered 06/19/20 14:10:09                  Desc Main
                                                  Thomas P. Gorman,
                                                            DocumentStandingPage
                                                                             Chapter
                                                                                 4 of134Trustee
                                                     INTERIM STATEMENT AS OF 06/19/2020
 CASE NO: 19-11644-BFK
STATUS: ACTIVE
                                        DEBTOR: XXX-XX-7345
                                        SEO, SE HOON                                                                         SCHEDULE:       1,915.00 MONTHLY
PLAN AND FILED CLAIMS
CLAIM NO CRED       CREDITOR NAME                          DISB CODE CLASS         INT. BEGIN     FIX PAY ORG. CLAIM        APPROVED      PRIN. PAID    PRIN. DUE
          NO        CLAIM REMARK                           LAST DISB PAY%          INT. RATE      ARREARS SCHED AMT         TO BE PAID     INT. PAID     INT. DUE
799       MORGAN JOHN C. MORGAN, JR., ESQUIRE                PRO          ATY                           0.00     5,296.00      3,073.00      3,073.00         0.00
                                                             03/2020      100.00                        0.00     5,296.00      3,073.00          0.00         0.00
                    Trustee Administrative Fees                                                                                  511.88        511.88
                                                                         TOTALS:                    1,616.87    93,794.73     92,083.61      9,362.52    82,721.09
                                                                                                    6,158.06   109,079.54     92,083.61        324.48       334.05


                             ADMIN        ATTORNEY         PRIORITY          SECURED        UNSECURED             OTHER

      SCHED AMOUNT:              0.00         5,296.00       1,305.12         66,725.77          35,752.65           0.00
      CLAIM AMOUNT:              0.00         3,073.00           0.00         66,836.39          21,662.34           0.00
   PAID BY TRUSTEE:              0.00         3,073.00           0.00          5,777.64               0.00           0.00
  PAID BY 3rd PARTY:             0.00             0.00           0.00                0.00             0.00           0.00

         SUB TOTAL:              0.00             0.00           0.00         61,058.75          21,662.34           0.00         DUE CREDITORS:         83,055.14
      INTEREST DUE:              0.00             0.00            0.00             334.05             0.00           0.00       EXPECTED ADMIN:           9,227.24
        CONTINUING:              0.00             0.00           0.00                0.00             0.00           0.00         LESS AVAILABLE:           10.00

       BALANCE DUE:              0.00             0.00           0.00         61,392.80          21,662.34           0.00       APPROX BALANCE:          92,272.38




** Creditor has not filed a Proof of Claim. Accumulated funds will be released to other creditors if no claim is filed with the U.S. Bankruptcy Court
by the date of the scheduled Chapter 13 Review Meeting.
Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
This is a progress report only and should not be used to calculate a payoff.                                                                  Case Power® 12.5
